Citation Nr: 0006860	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.   The immediate cause of the veteran's death was cerebral 
edema, due to astrocytoma of the brain.  

2.   Cancer of the brain, the underlying cause of the 
veteran's death, is not listed as a disease, which may be 
presumptively service-connected, based on exposure to Agent 
Orange while in service.  

3.   The appellant has not presented competent medical 
evidence of a causal relationship between the veteran's Agent 
Orange exposure during service and the cause of the veteran's 
death.  

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

5.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.



CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.309(e), 3.312 (1999).

2. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.

Under the pertinent statutes and regulations, service 
connection for the cause of a veteran's death may be 
established when a service-connected disability "was either 
the principal or a contributory cause of death." 38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991) (setting forth 
criteria for establishing service connection).   A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b) 
(1999).   A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (1999). See Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  Therefore, service connection 
for the cause 


of a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), (b) and (d) (1999).  

Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).   In the case of certain chronic diseases, 
such as malignant tumors, service connection may be granted 
if the tumor is shown to have been present to a degree of 10 
percent or more within one year of the veteran's final 
separation from active duty.  38 C.F.R. § 3.307, 3.309 
(1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).



A claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim has been defined 
as "a plausible claim, one that is meritorious on its own or 
capable of substantiation." Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. at 81; see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death). If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence that the claim is 
"plausible" or "possible" is required for the claim to be 
well grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The appellant cannot 
meet her initial burden under 38 U.S.C.A. § 5107(a) simply by 
relying on her own opinion as to medical causation as lay 
persons are not competent to offer medical opinions. 
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) and Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Furthermore, the evidence needed 
to establish service connection for any 


particular disability,  must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated after service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The appellant does not allege, nor does the evidence of 
record establish, that the veteran should have been service 
connected, on either a direct, or secondary basis for the 
cerebral edema due to brain astrocytoma that caused his 
death. There is no medical evidence associated with the 
claims file which renders plausible a claim for service 
connection based on the theory that either of these 
conditions developed during the veteran's service or within 
one year thereafter.  The first evidence of record showing 
the presence of brain astrocytoma is in 1997, approximately 
29 years following the veteran's separation from service.  
Moreover, the record lacks evidence of a nexus, or link, 
between brain astrocytoma and the veteran's active service.  
There are no medical opinions contained in any of the 
veteran's post service medical records relating fatal 
condition to an event in active service.  

The appellant has specifically argued that the veteran was 
exposed to Agent Orange while serving on active duty in 
Vietnam, and that his astrocytoma of the brain that was 
listed in the Certificate of Death as the cause of his death 
in March 1997, was a direct result of this exposure.  


Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, such as Agent Orange 
during active military, naval or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx or trachea) 
and soft-tissue sarcoma.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the Vietnam 
era.  Id.; see also McCartt v. West, 12 Vet. App. 164, 168 
(1999).

A review of the list of diseases which may be presumptively 
service-connected under 38 C.F.R. § 3.309(e) reveals that 
cancer of the brain is not included among the listed 
disorders.  Therefore, the appellant is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that the veteran (1) was exposed to 
Agent Orange in service and (2) that the veteran's cancer of 
the brain was related to such exposure.

The only evidence contained in the claims file which would 
tend to establish that the veteran's cancer of the brain was 
related to exposure to Agent Orange in service 


is the appellant's own contentions, as set forth in various 
correspondence received by VA.  However, as the appellant has 
not been shown to be a medical expert, she is not qualified 
to express an authoritative and probative opinion regarding 
any medical causation of the brain cancer that led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74 and Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and Agent Orange exposure, her 
claim for service connection for the cause of the veteran's 
death must be denied as not well-grounded.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the appellant's claim.  See Epps, supra; 
Morton v. West, 12 Vet. App. 477, 485-486 (1999) and Grivois 
v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits. See Robinette, 8 Vet. App. 69. VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show: (1) that the 
veteran's brain cancer is (a) connected to any disease or 
injury during service, or (b) was caused or aggravated by his 
service-connected 


disabilities or, (2) that the veteran's cause of death was 
due to exposure to Agent Orange.

II.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis. At the time 
of the veteran's death in March 1997, his combined disability 
evaluation was 10 percent. Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Evidence of a well-grounded claim having not been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

